Exhibit 99.1 ELBIT IMAGING LTD. ANNOUNCES FIRST QUARTER RESULTS FOR 2012 Tel Aviv, Israel, May 31, 2012, Elbit Imaging Ltd. (NASDAQ: EMITF) ("Elbit") announced today its results for the first quarter of 2012. Consolidated revenues for the three months period ended March 31, 2012 amounted to NIS 418 million (US$ 113 million) compared to NIS 221 million in the corresponding period in 2011. The increase is mainly attributable to: (i) Gain from sale of the Company's share in four Dutch Hotels in the amount of NIS 188 million; (ii) an increase in revenues from commercial centers, mainly attributed to the opening of two centers by our subsidiary, Plaza centers. (iii) an increase in revenues from sale of medical systems by InSightec. (iv) an increase in revenues from investment property rental income (US), offset by a decrease in gain from fair value adjustment of investment property compared to the corresponding period in 2011. Gain from sale of hotels amounted to NIS 188 million (US$ 51 million). The gain is mainly attributable to the sale of the Company's share in four Dutch Hotels. Revenues from commercial centers amounted to NIS 39 million (US$ 10 million) in Q1 2012 compared to NIS 29 million in Q1 2011. The increase is mainly attributable to the operation of six commercial centers in Q1 2012 compared to the operation of four commercial centers in Q1 2011. Cost of commercial centers amounted to NIS 42 million (US$ 11 million) in Q1 2012 compared to NIS 39 million in Q1 2011. The increase is attributable to the increase in the revenues as aforementioned. Revenues from investment property rental income (US) amounted to NIS 71 million (US$ 19 million) in Q1 2012 compared to NIS61 million in Q1 2011. The increase is mainly attributable to the growth in occupancy compared during the period. Cost of investment property amounted to NIS 34 million (US$ 9 million) in Q1 2012 compared to NIS 26 million in Q1 2011. The increase is attributable to the increase in the revenues as aforementioned. Revenues from fair value adjustment of investment property – There is no change in the fair valueadjustmentin Q1 2012 compared to an increase in the amount of NIS 25 million in Q1 2011. Revenues from hotels operations and management amounted to NIS 63 million (US$ 17 million) in Q1 2012 compared to NIS 59 million in Q1 2011. The increase is mainly attributable to the increase in revenues from the Company's hotels in the Netherlands. Costs and expenses of hotels operations and management amounted to NIS 55 million (US$ 15 million) in Q1 2012 compared to NIS 53 million in Q1 2011. The increase is attributable to the increase in the revenues as aforementioned. Revenues from the sale of medical systems amounted to NIS 15 million (US$ 4 million) in Q1 2012 compared to NIS 8 million in Q1 2011. The increase is mainly attributable to the number of the systems sold during the period. Costs and expenses of medical systems amounted to NIS 15 million (US$ 4 million) in Q1 2012 compared to NIS 18 million in Q1 2011. The decrease in costs is attributable to efficiency measures taken by InSightec in the second half of 2011. Research and development expenses amounted to NIS 12 million (US$ 3 million) in Q1 2012 compared to NIS 16 million in Q1 2011. The decrease in costs is attributable to the efficiency measures taken by InSightec in the second half of 2011. Revenues from the sale of fashion retail amounted to NIS 42 million (US$ 11 million) in Q1 2012 compared to NIS 38 million in Q1 2011. Cost of fashion retail amounted to NIS 51 million (US$ 14 million) in Q1 2012 compared to NIS 45 million in Q1 2011. General and administrative expenses amounted to NIS 14 million (US$ 4 million) in Q1 2012 compared to NIS 15 million in Q1 2011. General and administrative expenses offset noncash expenses amounted to NIS 9 million (US$ 2 million) in Q1 2012 compared to NIS 11 million in Q1 2011. The decrease in cash expenses is attributable to the continuing efficiency measures taken with respect to payroll expenses and other expenses this year in the amount of NIS 2 million. Financial expenses, net amounted to NIS 151 million (US$ 41 million) in Q1 2012 compared to NIS 36 million in Q1 2011. The increase of NIS 115 million relates mainly to the following: (I) An increase in the amount of NIS 88 million (US$ 24 million) in noncash expenses, as a result of changes in fair value of financial instruments (mainly Plaza Centers' debentures, call transactions, other derivatives and marketable securities, which are measured at fair value through profit and loss). (II) An increase in the amount of NIS 39 million (US$ 10 million) in noncash expenses in Q1 2012 attributed to currency exchange. The increase is mainly attributable to EURO-NIS revaluation in Q1 2011 in Plaza Centers' debentures, which are recorded in NIS and are measured at EURO. (III) An increase in the amount of NIS 8 million (US$ 2 million) in interest expenses, net, attributable mainly to the increase in the interest expenses from US investment property activity. Offset by: (III) A decrease in the amount of NIS 20 million (US$ 5 million) in financial expenses attributable to linkage differentials in Plaza Centers and the Company's debentures with respect to the Israeli consumer price index in the amount of nil in Q1 2012 compared to NIS 20 million in Q1 2012. Such decrease derives from an immutability in the consumer price index in Q1 2012 compared to an increase in the rate of 0.87% in the consumer price index in Q1 2011. Write-down and other expenses, net amounted to NIS 26 million (US$ 7 million) in Q1 2012 compared to NIS 14 million in Q1 2011. These expenses are mainly attributable to impairment in Plaza Centers' trading property and to initiation expenses attributable to our operations in India and in the US. Profit for the period attributable to equity holders of the Company amounted to NIS 50 million (US$ 13 million) in Q1 2012 compared to loss in the amount of NIS 63 million in Q1 2011. Total Profit for the period in Q1 2012 amounted to NIS 14 million (US$ 4 million) compared to loss in the amount of NIS 41 million in Q1 2011. Shareholders' equity as of March 31, 2012 amounted to NIS 1.5 billion (US$ 421 million) (out of which NIS 0.4 billion is attributed to the controlling interest). There is no fundamental change from December 31, 2011. Our presentation to the consolidated financial statements for the first quarter of 2012 is available through our website at: www.elbitimaging.comunder: “Investor Relations - Company Presentations (03/2012).” About Elbit Imaging Ltd. Elbit Imaging Ltd. operates in the following principal fields of business: (i) Commercial and Entertainment Centers - Initiation, construction and sale of shopping and entertainment centers and other mixed-use real property projects, predominantly in the retail sector, located in Central and Eastern Europe and in India, primarily through its subsidiary Plaza Centers N.V. In certain circumstances and depending on market conditions, we operate and manage commercial and entertainment centers prior to their sale; (ii) U.S. Real Property - Investment in commercial real property in the United States; (iii) Hotels - Hotel operation and management; (iv) Medical Industries - (a) research and development, production and marketing of magnetic resonance imaging guided focused ultrasound treatment equipment and (b) development of stem cell population expansion technologies and stem cell therapy products for transplantation and regenerative medicine; (v) Residential Projects - Initiation, construction and sale of residential projects and other mixed-use real property projects, predominately residential, located primarily in India; (vi) Fashion Apparel - Distribution and marketing of fashion apparel and accessories in Israel; and (vii) Other Activities - (a) venture capital investments and (b) potential investments in hospitals and farm and dairy plants in India. We have presently decided to suspend our investment activities in hospitals and farm and dairy plants in India until we are satisfied that the economy has recovered sufficiently to resume such activities. Any forward-looking statements in our releases include statements regarding the intent, belief or current expectations of Elbit Imaging Ltd. and our management about our business, financial condition, results of operations, and its relationship with its employees and the condition of our properties. Words such as “believe,” “expect,” “intend,” “estimate” and similar expressions are intended to identify forward-looking statements but are not the exclusive means of identifying such statements. Actual results may differ materially from those projected, expressed or implied in the forward-looking statements as a result of the factors set forth in our filings with the Securities and Exchange Commission including, without limitation, Item 3.D of our annual report on Form 20-F for the fiscal year ended December 31, 2011, under the caption “Risk Factors.” Any forward-looking statements contained in our releases speak only as of the date of such release, and we caution existing and prospective investors not to place undue reliance on such statements. Such forward-looking statements do not purport to be predictions of future events or circumstances, and therefore, there can be no assurance that any forward-looking statement contained our releases will prove to be accurate. We undertake no obligation to update or revise any forward-looking statements. For Further Information: Company Contact: Investor Contact: Dudi Machluf Mor Dagan Chief Executive Officer (Co-CEO) Investor Relations Tel: +972-3-608-6024 Tel: +972-3-516-7620 dudim@elbitimaging.com mor@km-ir.co.il ELBIT IMAGING LTD. CONSOLIDATED BALANCE SHEETS March 31 December 31 March 31 2 0 1 2 2 0 1 1 2 0 1 2 Convenience translation (in NIS thousands) US$'000 Current Assets Cash and cash equivalents Short-term deposits and investments Trade accounts receivable Other receivable Prepayments and other assets Inventories Trading property Held for sale assets - Assets related to discontinued operation - - - Non-Current Assets Deposits, loans and other long-term balances Investments in associates Property, plant and equipment Investment property Other assets and deferred expenses Intangible assets Current Liabilities Short-term credits Borrowings relating to trading property Suppliers and service providers Payables and other credit balances Other liabilities Liabilities associated with assets held for sale (*) - Liabilities related to discontinued operation Non-Current liabilities Borrowings Other financial liabilities Other liabilities Deferred taxes Shareholders' Equity Attributable to equity holders of the Company Non Controlling Interest (*) Including loans in the amount of NIS 542 that are expected to be repaid concurrently with those of thedisposalgroup. ELBIT IMAGING LTD. CONSOLIDATED INCOME STATEMENTS Three months ended Year ended Three months ended March 31 December 31, March 31 2 0 1 2 2 0 1 1 2 0 1 1 2 0 1 2 Convenience translation (in NIS thousands) US$'000 Revenues and gains Gain from bargain purchase - Gain from sale of real estate assets - - Gain from changes of shareholding in investee - - - Commercial centers Gain from fair value adjustment of investment property - - Investment property rental income Hotels operations and management Sale of medical systems Sale of fashion merchandise and other Expenses and losses Commercial centers Investment property expenses Hotels operations and management Cost and expenses of medical systems operation Cost of fashion merchandise and other Research and development expenses General and administrative expenses Share in losses of associates, net Financial expenses (income) , net ) Write-down, charges and other expenses, net Profit (loss) before income taxes ) ) Income taxes (tax benefits) ) Profit (loss) from continuing operations ) ) Profit (loss) from discontinued operation, net - - - Profit (loss) for the period ) ) Attributable to: Equity holders of the Company ) ) Non Controlling interest ) ELBIT IMAGING LTD. CONSOLIDATED COMPREHENSIVE INCOME STATEMENTS Three months ended Year ended Three months ended March 31 December 31, March 31 2 0 1 2 2 0 1 1 2 0 1 1 2 0 1 2 Convenience translation (in NIS thousands) US$'000 Profit (loss) for the period ) ) Exchange differences arising from translation of foreign operations ) ) Gain (loss) from cash flow hedge - ) Gain (loss) from available for sale investments ) ) Comprehensive income (loss) ) Attributable to: Equity holders of the Company ) Non Controlling interest ) ) ) ELBIT IMAGING LTD. STATEMENT OF CHANGES IN SHAREHOLDERS' EQUITY Share Share Foreign currency translation Other Stock base compensation Retained Gross Treasury attributable to share holders of the Non Controlling Total shareholders' Capital premium reserve reserves (*) reserve earnings Amount stock Company Interest equity Balance - January 1, 2011 ) ) ) Profit of the year - ) ) - ) ) Comprehensive income (loss) - - ) - - - ) ) Dividend paid to the Non Controlling interest by a subsidiary - ) ) Stock based compensation expenses - Exercise of shares by employees 8 - - ) - Initially consolidated subsidiary - Purchase of unit holdings from non controlling interest by a subsidiary - - - )) - - ) - ) ) ) issuance of shares to the non controlling interest by a subsidiary - ) ) December 31, 2011 ) ) ) Profit of the year - ) Comprehensive income (loss) - - ) - - - Stock based compensation expenses - - - 70 - - Transaction with non controlling interest - - - ) - - ) - ) ) March 31, 2012 ) ) ) (*) includes with non-controlling interest and hedging reserve. ELBIT IMAGING LTD. STATEMENT OF CHANGES IN SHAREHOLDERS' EQUITY Share Share Foreign currency translation Other Stock base compensation Retained Gross Treasury attributable to share holders of the Non Controlling Total shareholders' Capital premium reserve reserves (*) reserve earnings Amount stock Company Interest equity January 1, 2012 ) ) ) Profit of the year - ) Comprehensive income (loss) - - ) - - - Stock based compensation expenses - - - 19 - - Transaction with non controlling interest - - - ) - - ) - ) ) March 31, 2012 ) ) ) (*) includes with non-controlling interest and hedging reserve.
